Citation Nr: 1417785	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-10 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2009, the Veteran testified at a Board hearing; a transcript of the hearing is of record.  In November 2009, April 2011, October 2011, and May 2012 the Board remanded the appeal for additional development.  In November 2013, the Board sought a Veteran's Health Administration (VHA) expert medical opinion.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file.  Review of the evidence in such file reveals that it is either duplicative of that in the paper claims file or irrelevant to the issues on appeal.


FINDING OF FACT

Bilateral hearing loss and tinnitus are related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Current tinnitus and bilateral hearing loss disabilities have been established, including a showing the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2013).  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during service.  Additionally, the service treatment records confirm that the Veteran experienced acute viral respiratory infection, including pneumonia, during active service.  Finally, unlike prior medical opinions given, a VHA opinion received in April 2014 takes into account all pertinent facts and cites to current medical literature in explaining the conclusion that it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to the Veteran's active service.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus are granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


